DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Application filed April 26, 2020. 
3. Please note claims 1-15 are pending and claim 1 is independent.
Claim Objections
4. Claims 1-15 are objected to because of the following informalities:  
As per claims 1-15, the claims recite “database index”. However, the index or indices as claimed seems all related to database file(s). As such, it seems the index or indices of (data) file(s), not seems to be of the database(s).  Therefore, it seems database file index is what the database index really means.
As further per claim 1, the claim recites “providing a database file of the distributed database or on a cluster”. It seems suggesting “providing a database file of the distributed database”, “providing a database file on a cluster” or “providing a database file of the distributed database on a cluster”. 
Appropriate clarification or correction is required.
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.1. Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 
Ferrell: “FULL FLOW RETRIEVAL OPTIMIZED PACKET CAPTURE”, (U.S. Patent Application Publication US 2 0170063695 A1, filed April 27, 2016 and published March 2, 2017).
As per claim 1, Ferrell teaches a computerized method for building a secondary index used to access index keys in a distributed database comprising: 
providing a distributed database (See [0033], [0053] and [0106], flow of packets are captured into a flow-capturing file (FCAP) and its index file being created, a distributed database system searches and extras flows from captured network traffic. The FCAP and index files are of distributed nature); 
providing a database file of the distributed database or on a cluster (See [0033], [0053] and [0106], flow of packets are captured into a flow-capturing file (FCAP) and its index file is created, a distributed database system that searches and extras flows from captured network traffic. The FCAP and index files are of distributed nature); 

organizing the first database index (See [0025], creating an index of 5-tuple information of the source Internet Protocol (IP), destination IP, source port, destination port, and transport protocol); and 
based on the organization of the first database index, building a second database index (See Fig. 5, [0041] and [0050], a series of sub-indexes are created on four of the 5-tuple attributes for each flow (IP addresses, ports) in some embodiments that reference the position of each matching flow in the flow index. These sub-indexes allow for significantly faster selection of a subset of the flow index and an index file for each sub-index is created. The 4-tuples index is created based on the 5-typle of the first database file index).

As per claim 2, Ferrell teaches the computerized method of claim 1, wherein the second database index is generated based on a logical subdivision of the data or a physical subdivision of the data stored on a media with a value of the key included in the respective block (See [0025], [0041], and [0056]-[0057], the 5-tuple key for creating the first database (file) index is the set of the source Internet Protocol (IP), destination IP, source port, destination port, and transport protocol; sub-indexes serving the second 

As per claim 3, Ferrell teaches the computerized method of claim 2, wherein each logical storage block becomes an entry of the second database index with a minimum value and a maximum value of the key in the respective block and a pointer to the respective block of the first database index (See Fig. 6, [0055]-[0056] and [0059], indexing produce a file having a key sorted sequence of fixed length key-value pairs as nodes in a tree and levels of subtrees structure. The values of the left and right children of a node reads on the minimum value and the maximum value of the key in the respective block and the children nodes pointing to the parent node).

As per claim 4, Ferrell teaches the computerized method of claim 1, wherein each block of the second database index includes a maximum key value for each block of the sorted first database index (See [0055] and [0059], indexing produce a file having a key sorted sequence of fixed length key-value pairs as nodes in a tree and levels of subtrees structure. The values of the left and right children of a node reads on the minimum value and the maximum value of the key in the respective block).



As per claim 6, Ferrell teaches the computerized method of claim 5, wherein each block of the second database index includes a physical location of the index keys in the first database index (See Fig. 6, [0055]-[0056] and [0059], indexing produce a file having a key sorted sequence of fixed length key-value pairs as nodes in a tree and levels of subtrees structure. The values of the left and right children of a node reads on the minimum value and the maximum value of the key in the respective block and the children nodes pointing to the parent node).

As per claim 7, Ferrell teaches the computerized method of claim 6 further comprising: using the secondary database index to directly access the first database index (See [0050], at 520, an index file for each sub-index is created, and at 525, each 

As per claim 8, Ferrell teaches the computerized method of claim 7, wherein the step of using the secondary database index to directly access the first database index further comprises: receiving a read operation for the database file (See [0050] and [0059], at 520, an index file for each sub-index is created, and at 525, each sub-index is processed in order. This also includes creating a record to point each indexed item to the flow record in the primary index. Given a sorted list of key-value pairs, there are many possible tree traversal algorithms that may produce trees of height no more than log2 n. The differences between these algorithms are how they calculate the tree root and the position of the left and right children of a node.).

As per claim 9, Ferrell teaches the computerized method of claim 8, wherein the step of using the secondary database index to directly access the first database index further comprises: looking up a first key index block in the second database index (See Fig. 6 and [0050] and [0059]-[0061], at 520, an index file for each sub-index is created, and at 525, each sub-index is processed in order. This also includes creating a record to point each indexed item to the flow record in the primary index. Given a sorted list of key-value pairs, there are many possible tree traversal algorithms that may produce 

As per claim 12, Ferrell teaches the computerized method of claim 1, wherein the database file comprises a logical sequence of data stored on a computer media (See [0049] and [0055], recording the FCAP file offset for the first packet in the flow. This may also include creating a primary index record for the flow, which references the FCAP file offset for the flow. The offset of the flow index record may be noted for use by sub-indexes. Also, this step may also include writing each of the packets in the flow to the FCAP file with a PCAP compatible packet header, indexing produce a file having a key sorted sequence of fixed length key-value pairs. Such a sequence is essentially a presorted array.).

As per claim 13, Ferrell teaches the computerized method of claim 1, wherein the organization of the first index comprises a sorting of the first index (See [0049] and [0055], recording the FCAP file offset for the first packet in the flow. This may also include creating a primary index record for the flow, which references the FCAP file 

As per claim 14, Ferrell teaches the computerized method of claim 1, wherein the organization of the first index comprises a b-tree organization of the first index (See [0045], A completely balanced binary tree, in contrast, may have an expected depth of search of a little less than log2 n, as half the entries are in the bottom layer.).

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.1.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.1.4. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

6.2. Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ferrell, as applied to claims 1-9 and 12-14 above, in view of 
Williams et al.: “SYSTEM AND METHOD FOR DATA COMPRESSION USING COMPRESSION HARDWARE”, (U.S. Patent application Publication US 20090055422 A1, filed May 30, 2008 and published February 26, 2009, hereafter “Williams”).
 
As per claim 10, Ferrell does not explicitly teach the computerized method of claim 9, wherein the step of using the secondary database index to directly access the first database index further comprises: directly accessing the first key index and obtaining a location of the database file.
However, Williams teaches the computerized method of claim 9, wherein the step of using the secondary database index to directly access the first database index further comprises: directly accessing the first key index and obtaining a location of the database file (See [0055], accessing the index file, file1.idx, to identify the location of the slice buffer containing the desired tick data. If the slice buffer is not available in soft-cache 121, it is read from a data file, file1.dat, in database 110 and copied into soft-cache 121 to grant the query client an access to the slice buffer via output interface 122.).


As per claim 11, Ferrell in view of Williams teaches the computerized method of claim 10, wherein the step of using the secondary database index to directly access the first database index further comprises: implementing a read operation on the database file (See [0033], satisfying client queries and database I/0 interface 123 to read/write data from/to database).

6.3. Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Ferrell, as applied to claims 1-9 and 12-14 above, in view of 
Shaughnessy: “SYSTEM AND METHODOLOGY FOR PERFORMING READ-ONLY TRANSACTIONS IN A SHARED CACHE”, (U.S. Patent US 7822727 B1, filed July 2, 2004 and issued October 26, 2010).


However, Shaughnessy teaches the computerized method of claim 1, wherein the organization of the first index comprises an Indexed sequential access method (ISAM) organization (See col. 10, line 65 – col.  1, line 8, the database system 340 also includes support for low-level access to the database (e.g., similar to ISAM level support). ISAM refers to the "Indexed Sequential Access Method" which is a disk storage and access method. It also is used to refer to navigational database applications that rely on a procedural approach to data access and retrieval. Under ISAM, records are generally located using a key value. A smaller index file stores the keys along with pointers to the records in the larger data file. The index file is first searched for the key and then the associated pointer is used to locate the desired record.).
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Shaughnessy's teaching with Ferrell reference because Ferrell is dedicated to capturing packets to pre-optimize the stored results for rapid retrieval by network flow and Shaughnessy is dedicated to versioning of databases, and the combined teaching would have allowed Ferrell to perform file versioning separating file reading from writing/updating of files in parallel to optimize file system performance. 
References
7.1. The prior art made of record: 
      A. U.S. Patent Application Publication US-20170063695-A1.
      B. U.S. Patent Application Publication US-20090055422-A1.
      C. U.S. Patent US-7822727-B1.
 7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
      D. U.S. Patent Application Publication US-20130073525-A1.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5],  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 17, 2021